SIMPSON, J.
—The appellant was convicted of the offense of murder in the second degree. The question by the defendant to the witness Edwards on cross-examination, asking if he (Edwards) “did not have rocks in his pocket at the time,” was totally irrelevant, and no injury could occur to the defendant by the sustaining of the objection thereto.
Charge 1, requested by the defendant, was properly refused. The charge is elliptical. The words “or supposed to commit a known felony upon him” are unintelligible. Besides, it does not state the elements of self-defense. — Mathews v. State, 136 Ala. 47, 50, 33 South. 838; Adams v. State, 133 Ala. 166, 31 South. 851.
Charges 10, 20 and 24, were properly refused. A reasonable doubt of the innocence of the defendant could not authorize an acquittal. If the jury is convinced beyond a reasonable doubt of the guilt of th? accused, then they must have not only a reasonable doubt of his innocence, but an abiding conviction that he is not innocent. Hence it cannot be said that, if they have a reasonable doubt of his innocence, they must acquit. — Crane v. State, 111 Ala. 45, 20 South. 590.
Charges 17, 32, and 29 omit to hypothesize the fact that defendant was impressed with the belief that he was in danger, etc. — Harrison v. State, 144 Ala. 20, 27, 40 South. 568; Mitchell v. State, 133 Ala. 65, eighth headnote, 32 South. 132.
Charge 21 was properly refused. The word “murerous” is without meaning. If the word meant “murderous,” the charge is still bad, as it does not describe the nature of the attack; nor does it hypothesize that his danger would be increased by fleeing.
Charge 22 was argumentative, and was properly refused. — Austin v. State, 145 Ala. 37-40, 40 South. 989; Perry v. State, 91 Ala. 83, 9 South. 279.
*31Charge 26 was argumentative, and was properly refused.
Charge 27 was properly refused. It does not hypothesize that the attack Avas such as to impress a reasonable man, and did impress the defendant that lie Avas in great danger, etc. Moreover, it does not sufficiently hypothesize the freedom from fault of defendant, nor his unwillingness in entering into the difficulty. — Reese v. State, 135 Ala. 13, 33 South. 672; Skipper v. State, 144 Ala. 100, 42 South. 43.
Charge 28 Avas properly refused. The first part of this charge was merely a statement of general principles, and the only hypothesis presented AA'as in the last part, Avhich does not present all of the elements of self-defense.
Charge 30 was properly refused. — Shirley v. State, 144 Ala. 36, 42, 40 South. 269.
The judgment of the court is affirmed.
Tyson, C. J., and Anderson and Denson, JJ., concur. •